IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DONALD WALKER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0659

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed October 6, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Donald Walker, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Florida Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.